                                                                                                  L D
                             UNITED STATES DISTRICT COURT
                                                                                              MAY 1 O211
                             EASTERN DISTRICT OF TENNESSEE                           1
                                                                                  r= ~/er!<, U. S. District c
                                     AT GREENEVILLE                               ·--a~tem Dwtrict of  Ti
                                                                                                       - ,   ourt
                                                                                                .         ennessee
                                                                                            l..\cGreeneville
 UNITED STATES OF AMERICA,                           )
                                                     )
                       Plaintiff,                    )        ;;J.
                                                     )    No. $:21-CR-~3~ (?'
                                                                          ~--
        v.                                           )
                                                     )    JUDGES 6r-egc ftA111rid<
WILLIAM E. McMANUS, JR.,                             )                       /-0
                                                     )
                                                     )
                       Defendant.                    )

                                         INFORMATION

        The United States Attorney charges that:

        In or about December 2018, within the Eastern District of Tennessee, defendant

WILLIAM E. McMANUS, JR. , being an agent of a State government that received benefits in

excess of $10,000 under a federal program involving a grant or other form of federal assistance,

that is an Assistant Attorney for the First Judicial District of the State of Tennessee, did corruptly

solicit and demand a thing of value, namely a commercial sex act, intending to be influenced and

rewarded in connection with a transaction of the First Judicial District of the State of Tennessee

involving a thing of value of $5 ,000 or more, to wit the dismissal and expungement of criminal

charges pending in the Sessions Court of Washington County, Tennessee.

       All in violation of Title 18, United States Code, Section 666(a)(l)(B).


                                                         FRANCIS M. HAMILTON III
                                                         ACTING UNITED STA TES ATTORNEY


                                               By:       47 L9tJt-~ 11zlt-~
                                                     /'~T.MRRIS
                                                         Assistant United States Attorney




Case 2:21-cr-00036-JRG-CRW Document 1 Filed 05/10/21 Page 1 of 1 PageID #: 1
